DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (US 2015/0194493) in view of Liu et al. (US 2015/330041825).
Considering claim 1, Sakaguchi teaches a nitride semiconductor epitaxial wafer and a nitride semiconductor device (Paragraph 3) used in high electron mobility transistors (Paragraph 17).  Figure 3 (reproduced below) depicts device (20) comprising a substrate (21), buffer layer (22), electron transit layer (23) and electron supply layer (24) laminated on the substrate (Paragraph 53).  Exemplary materials disclosed include SiC for the substrate (21), AlN for the buffer layer (22) (i.e. a first layer), GaN for the electron transit layer (23) (i.e. a second layer), and AlGaN for the electron supply layer (24) (i.e. a third layer) (Paragraph 55).  Electron supply layer (23) has a greater electron affinity than electron supply layer (24).  However, Sakaguchi does not teach the claimed thickness of the GaN layer of the concentrations of iron and carbon. 

    PNG
    media_image1.png
    276
    543
    media_image1.png
    Greyscale

In a related field of endeavor, Liu teaches high electron mobility transistor semiconductor devices with a high breakdown voltage (Paragraph 1).  The device comprises a substrate, buffer layer, channel layer, and active layer in that order (Paragraph 8).  The substrate may be SiC (Paragraph 9), the buffer layer comprises nitrides of Group III-V metals (Paragraph 12), the channel layer comprises GaN (Paragraph 13), and the active layer comprises AlGaN (Paragraph 14).  Direct contact between the buffer and channel layer is also disclosed (Paragraph 21).  The channel layer optionally of GaN has a lower resistivity than the buffer layer for improving current performance of the device and may include a dopant of C, Fe, etc. with a concentration of less than 1×1017 ions/cm3 and the channel layer is taught to have a thickness of 200-500 nm (Paragraph 13).
As both Sakaguchi and Liu teach high electron mobility transistor semiconductor devices they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Sakaguchi with the optionally doped GaN layer taught by Liu as this is known to improve current performance and one would have had a reasonable expectation of success.  Further, the thickness of the GaN layer and the content of iron and carbon disclosed by modified Sakaguchi overlap the instantly claimed ranges and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no demonstration of a criticality to the claimed ranges has been presented.
Considering claim 2, Liu teaches where the thickness of the GaN channel layer is 200-500 nm (Paragraph 13).
Considering claim 3, modified Sakaguchi does not expressly teach the claimed electron mobility.  However, modified Sakaguchi teaches a substantially identical GaN material as that which is claimed and one would reasonably expect the GaN material of modified Sakaguchi to possess the claimed electron mobility as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 4, Figure 3 of Sakaguchi above teaches a pair of electrodes on the third layer and its use in high electron mobility transistor (HEMT) (Paragraph 51).
Considering claim 5, Sakaguchi teaches a gate electrode, source electrode, and a drain electrode (Figure 3 above).  Modified Sakaguchi does not expressly teach the claimed leak current.  However, modified Sakaguchi teaches a substantially identical HEMT laminate and materials as that which is claimed and one would reasonably expect the substantially identical HEMT laminate and materials of modified Sakaguchi to possess the claimed leak current as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.

Response to Arguments
Applicant requests clarification regarding the combination of Sakaguchi and Liu (remarks p.4, 5th paragraph).  The examiner’s position is that Sakaguchi teaches the use of a buffer layer optionally of AlN and a GaN electron transit layer and these may be considered the instantly claimed first and second layers, respectively, as outlined above.  Liu teaches a buffer layer (130) optionally of nitrides of Group III-IV metals with dopants of Fe, C, etc. with a content of 5×10-18 ions/cm3 or greater (Paragraph 12) overlapping the claimed iron and carbon concentrations per MPEP 2144.05.  Further, Liu teaches where the channel layer has lower resistivity than the buffer layer which improves current performance (Paragraph 13).  Accordingly, it is the examiner’s position that the combination of Sakaguchi with the buffer and channel layers taught by Liu renders the claims obvious as this is a combination of layers and materials known to improve current performance and one would have had a reasonable expectation of success.  The examiner apologizes for any confusion and hopes that this provides the requested clarification.  If further clarification is requested applicant is encouraged to contact the examiner per the below information.
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that one cannot arrive at the claimed invention from the teachings of Sakaguchi and Liu as applicant argues that Liu requires a barrier layer which is absent from Sakaguchi (remarks p.4 last paragraph – p.6, 2nd full paragraph).  This is not persuasive as the instant claims recite the open language transitional phrase “comprising” and does not preclude the presence of other materials (e.g. a barrier layer between the substrate and first layer) and as applicant does not specify any direct contact between the substrate and first layer.  See MPEP 2111.01 and 2111.03.   Further, applicant’s disclosure allows for other layers to be present between the substrate and first layer (Specification Paragraph 12) and therefore this supports the examiner’s position that “the first layer being on the substrate” does not require direct contact.  
Further, applicant argues that the combination of Sakaguchi with Liu necessarily includes the buffer and barrier and that this is outside of the scope of the instant claims which require direct contact between the first and second layers.  This is not persuasive as Liu teaches where the barrier layer may be omitted between the buffer layer (130) and channel layer (140) (Paragraph 21) resulting in direct contact with the buffer and channel layers.  Applicant is reminded that prior art is relevant for all that it discloses and is not limited to specific examples.  See MPEP 2123.
Applicant may overcome the teachings of Sakaguchi and Liu by reciting direct contact between the substrate and first layer or by reciting where the substrate directly contacts a nucleation layer and where the nucleation layer directly contacts the first layer.  It is noted that as of the writing of this Office action these features are not claimed and have not been searched.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784